Case 1:19-cr-00367-DLC Document 50 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, 2 19CRO367-02 (DLC)

ORDER

 

-V-

 

. USDC SDNY
JUAN CARLOS ROSARTO-SARIT, : DOCUMENT

Defendant . ELECTRONICALLY FILED
DOC #:

Wann n nnn nesses x || DATE FLED: _Spypyoe

 

 

 

 

 

 

DENISE COTE, District Judge:
The Court having rescheduled the May 29 sentencing date to
June 26 in light of the COVID-19 outbreak, it is hereby
ORDERED that defendant’s sentencing submission shall be due

June 12; Government’s submission shall be due June 13.

Dated: New York, New York
May 14, 2020

a Ct
VIDENISE COTE
United States District Judge

 
